Citation Nr: 0215967	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  01-09 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for genital herpes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
December 1952 to March 1954, and from September 1954 to 
October 1955.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2000 
rating decision by the Roanoke, Virginia, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
service connection for penile chancroid; the veteran later 
clarified that he is claiming service connection for genital 
herpes.  When the case was previously before the Board in 
June 2002, it was remanded to fulfill the veteran's hearing 
request; the issue was recharacterized to reflect the 
veteran's clarification of the benefit sought.  The veteran 
testified before the undersigned at a Travel Board hearing at 
the RO in August 2002.


FINDING OF FACT

There is no competent (medical) evidence of a relationship 
between the veteran's genital herpes and his military 
service.


CONCLUSION OF LAW

Service connection for genital herpes is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA and implementing regulations apply in 
the instant case.  See VAOPGCPREC 11-2000.  The claim has 
been considered under the VCAA.

There has been substantial compliance with the mandates of 
the VCAA and implementing regulations.  Well-groundedness is 
not an issue; the claim has now been considered on the 
merits.  The veteran has been notified of the applicable laws 
and regulations; discussions in the Board remand, in the 
rating decision, in the statement of the case, in the 
supplemental statement of the case, and at the Travel Board 
hearing have informed him what is needed to establish 
entitlement to the benefit sought and what the evidence of 
record shows.  Correspondence in March and May 2001 informed 
him of the VCAA's provisions and what evidence VA would 
obtain for him, and what evidence or information he should 
provide.  Further, at the August 2002 hearing, the veteran 
was specifically informed  of what type of supporting 
evidence he was responsible for providing; he requested, and 
was granted, a 60 day abeyance to obtain an opinion from his 
doctor.  Although the veteran's representative did file a 
brief during the 60 day period, the veteran has not submitted 
any additional evidence.

Factual Background

The veteran's service medical records were evidently 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  Some hospital records 
were obtained for the period of April and May 1953.  The 
veteran underwent a left inguinal hernia repair.  There is no 
mention of genital herpes in these records.

VA examination reports from December 1973, September 1977, 
August 1978, and January 1979 are silent for complaints 
related to genital herpes.  The genitourinary tract was 
described as normal.

On August 1974 private examination, the examiner stated that 
the purpose of the evaluation was for a "systemic review of 
all [the veteran's] problems in an attempt to improve his 
health."  The veteran reported recurrent fungal infections 
of the groin, but did not indicate he had been infected with 
any sexually transmitted disease in the service.  The 
genitalia were normal on examination.  There was no diagnosis 
of a venereal disease.

Private urologist records from August 1972 to March 2002 
reveal numerous urinalyses without mention of herpes or other 
infections of the genitalia.  In October 2000, the veteran 
complained of "recurrent penile chancroid."  He told the 
doctor that he got a chancroid in 1953, while in the 
military.  It recurred when he had intercourse and did not 
wash himself.  The veteran had "never told me this before."  
The veteran requested a test to prove he had the condition in 
order to get coverage from the military.  The diagnoses 
included "?" history of chancroid, possibly herpes simplex.  
In February 2002, the veteran presented with an outbreak of 
his condition.  Cultures showed it to be herpes simplex.  In 
March 2001, the urologist submitted a letter summarizing the 
office notes.  He did not opine as to whether the recurrent 
penile lesions were related to the veteran's military 
service, but did repeat the veteran's contention that they 
began while he was in service.

The veteran testified at a Travel Board hearing in August 
2002.  He stated that in late spring 1953, he engaged in 
intercourse with a woman, and was treated at a dispensary for 
a condition he developed soon after.  He was originally told 
it was a penile chancroid, but later learned he had genital 
herpes.  He received penicillin shots on several occasions, 
when he had an outbreak.  Following his separation from 
service, he met and married his current wife, and has been 
faithful to her.  He never sought treatment for his condition 
because he was embarrassed.  

Analysis

Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

It is uncontested that the veteran currently has genital 
herpes.  However, there is no competent evidence establishing 
that he contracted the disease during service.  The veteran's 
service medical records were, for the most part, destroyed.  
The Board recognizes its heightened duty to explain it 
reasons and bases in such cases.  Allin v. Brown, 6 Vet. 
App. 207, 214 (1994).  However, the surviving records relate 
to the period of time in which the veteran claims to have 
contracted herpes.  They do not indicate any infection at the 
time of his surgery in May 1953.  Further, there is a 
complete absence of any medical evidence showing problems 
related to a genital infection from the time of the veteran's 
military service until the 1970's.  There were complaints of 
a recurrent "fungal infection" in 1974, but the examiner, 
conducting a "systemic review" of the veteran's overall 
health, did not find any herpes infection.  The examiner 
stated in 1974 that he was assessing all of the veteran's 
health problems, yet made no mention of any herpes infection.  
Even the treating urologist, whose records date back to 1972, 
was not aware of any complaints or problems until almost 50 
years after the veteran left service.  Significantly, the 
veteran has sought service connection for a number of other 
disabilities since 1974, but never previously raised this 
issue, nor was it noted on repeated examinations over the 
years.  In the absence of any medical evidence relating the 
veteran's herpes infection to service, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.


ORDER

Service connection for genital herpes is denied.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

